Citation Nr: 1042454	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-21 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
Meniere's disease with right ear hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from October 
1987 until retiring in October 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as 
part of the Benefits Delivery at Discharge (BDD) program.  The 
purpose of the BDD program is to help ensure a smooth transition 
from military to civilian status by allowing service members to 
file pre-discharge claims for disability compensation with VA.  
In order to facilitate the quick processing of claims under the 
BDD program, the Virtual VA paperless claims processing system is 
utilized.  Instead of paper, a highly secured electronic 
repository is used to store and review every document involved in 
the claims process.  The use of this system allows VA to leverage 
information technology in order to more quickly and accurately 
decide a Veteran's claim for benefits.  Because the current 
appeal was processed as part of the Virtual VA system, any future 
consideration of this Appellant's case should take into 
consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  On November 17, 2009, the Board mistakenly remanded this 
claim so the Appeals Management Center (AMC) could provide 
Veterans Claims Assistance Act (VCAA) notice concerning the 
downstream disability rating and effective date elements of the 
claim - which had arisen in the context of the Veteran trying to 
establish his underlying entitlement to service connection, but 
which since had been granted.



2.  Subsequently, through communication of the remand reasons 
with the RO/AMC, the Board realized that remanding this 
downstream claim for a higher initial rating for the disability 
at issue was incorrect and unnecessary under the recent 
precedents of Goodwin v. Peake, 22 Vet. App. 128 (2008) and 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

3.  The Board therefore is eliminating that erroneous remand and 
proceeding with the adjudication of the Veteran's downstream 
claim for a higher initial rating on its underlying merits, as no 
further preliminary notice or assistance with this claim 
is required.

4.  The Veteran's Meniere's disease has associated hearing loss 
in his right ear, also tinnitus (ringing in his ears), and 
involves more than one weekly attack of vertigo, but the 
competent and credible evidence of record does not also indicate 
these attacks are accompanied by episodes of cerebellar gait.

5.  Assigning separate ratings for the Meniere's disease, right 
ear hearing loss, tinnitus, and vertigo does not result in a 
higher combined rating.


CONCLUSIONS OF LAW

1.  The Board's November 17, 2009 remand is vacated.  
38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2010).  

2.  The criteria are not met, however, for an initial rating 
higher than 30 percent for the Meniere's disease with right ear 
hearing loss and tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6205 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur of Prior Board Remand

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002); 
38 C.F.R. § 20.904 (2010).  

On November 17, 2009, the Board remanded the claim at issue for 
an initial rating higher than 30 percent for Meniere's disease 
with right ear hearing loss and tinnitus so the AMC could provide 
VCAA notice concerning the downstream disability rating and 
effective date elements of the claim - keeping in mind the claim 
initially had arisen in the context of the Veteran trying to 
establish his underlying entitlement to service connection (which 
since had been granted).  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

In retrospect, the Board realized that its remand for this 
downstream VCAA notice was not required.  Indeed, there are 
precedent holdings of the U. S. Court of Appeals for Veterans 
Claims (Court) specifically indicating there is no obligation to 
provide such VCAA notice concerning these downstream elements of 
the claim.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003, 
69 Fed. Reg. 25180 (May 5, 2004).

Consequently, the Board's November 17, 2009 remand is vacated, 
and the Board is proceeding immediately with the adjudication of 
the Veteran's downstream claim for a higher initial rating on its 
underlying merits - that is, after discussing how the other duty 
to notify and assist provisions of the VCAA have been satisfied.




II.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

As already alluded to, these VCAA notice requirements generally 
apply to all five elements of a service-connection claim:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  But where, 
as here, the claim arose in the context of the Veteran trying to 
establish his underlying entitlement to service connection, and 
this benefit since has been granted, the initial intended purpose 
of the notice has been served, so no additional notice is 
required concerning these downstream disability rating and 
effective date elements of the claim.  See again Goodwin v. 
Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  
Instead of issuing an additional VCAA notice letter in this 
situation concerning the downstream disability rating element of 
the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case (SOC) if the disagreement is not 
resolved.  And the Veteran was provided this required SOC in May 
2008 citing the applicable statutes and regulations governing the 
assignment of disability ratings, including initial ratings, and 
discussing the reasons and bases for not assigning a higher 
initial rating.  He also since has received supplemental SOCs 
(SSOCs) in July 2008 and February 2009 readjudicating his claim 
in light of any additional evidence submitted or otherwise 
obtained since that SOC.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was provided to the Veteran.  Indeed, in 
June 2007 the RO received his signature of acknowledgement (dated 
May 21, 2007) on a VA Form 21-526.  This letter informed him of 
the evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining this supporting 
evidence - again, keeping in mind that he initially was 
requesting service connection (since granted).

And as for the duty to assist him with his claim, the RO obtained 
the Veteran's service treatment records (STRs) and arranged for 
VA ear disease and audiological compensation examinations to 
assess the severity of his Meniere's disease with right ear 
hearing loss and tinnitus.  The last VA audiological compensation 
examination evaluating the severity of this disability was in 
February 2009, so relatively recently.  The record is inadequate 
and the need for a more contemporaneous examination occurs only 
when the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 
526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. 
Derwinski, 1 Vet. App. 121 (1991).  There is no such indication 
in this particular instance.  Consequently, another examination 
to reassess the severity of the disability is not needed.  
Thus, the Board is satisfied the duty to assist has been met.  38 
U.S.C.A. § 5103A.


III.  Analysis-Entitlement to an Initial Rating Higher than 30 
Percent for Meniere's Disease with Right Ear Hearing Loss and 
Tinnitus

In the January 2008 decision from which this appeal ensued, the 
RO granted the Veteran's claim for service connection for 
Meniere's disease with right ear hearing loss and tinnitus and 
assigned an initial 30 percent rating retroactively effective 
from November 1, 2007.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
Veteran appeals his initial rating, VA must consider whether to 
"stage" the rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  His disability is currently rated 
under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6205, for Meniere's 
Syndrome.  He believes the severity and extent of his symptoms 
warrant a higher initial rating because his Meniere's disease 
"attacks occur at least 1-3 times a week, and usually 2-3 times 
a week, which would warrant a 100 percent rating as per your 
ratings schedule."  See his July 2008 substantive appeal (on VA 
Form 9).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Since as mentioned the Veteran's claim arises from his 
disagreement with the initial rating assigned following the 
granting of service connection, some further discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In this case, the Court noted 
the distinction between a new claim for an increased evaluation 
of a service-connected disability and a case, as here, in which 
the Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in question 
has just been service connected.  In the former situation, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance.  In the 
Fenderson scenario, however, where, as here, the Veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, VA must assess the level of disability from the date of 
initial application for service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim-
a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, since has 
extended this practice even to claims for higher (i.e., 
increased) ratings that do not involve initial ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regarding the history of his condition, the Veteran's STRs show 
he was seen for complaints of dizziness and tinnitus in January 
2006.  And in April 2007 he had an abnormal right-sided Cochlear 
Hydrops Amplitude Measurement Procedure (CHAMP) test, which led 
to a diagnosis of Meniere's disease of the right ear, but normal 
for the left ear.

Subsequently, during  his July 2007 VA (QTC contractor) 
examination, the Veteran a reported 20-year history of noise 
exposure as a Navy flight engineer, with slowly progressive 
hearing loss over the prior 10 years along with associated 
tinnitus bilaterally (meaning affecting both ears).  He also 
reported a 1-year history of episodic vertigo.  The examiner 
diagnosed Meniere's disease with a mild sensorineural hearing 
loss in the right ear and tinnitus.  Also significantly, however, 
this examiner did not observe a cerebellar or staggering gait.

During his more recent February 2009 VA ear disease examination, 
the Veteran reported that he had dizziness/vertigo and vomiting 
initially once a week, but that this had increased to 3 times a 
week for a duration of 30-40 minutes with each episode.  These 
episodes, he added, are preceded by warning symptoms of loud, 
constant ringing in his ears.  He further complained of a history 
of constant bilateral tinnitus, right ear hearing loss, and 
occasional balance or gait problems "during spells."  He 
indicated that, since service, he has been employed as a 
railroad signal supervisor on a full-time basis.  He reported 
missing 10 days of work over the past 12 months due to his ear 
condition.  The examiner confirmed this disability had had 
significant effects of increased absenteeism on the Veteran's 
occupational activities, but no effects on his daily activities.  
On objective clinical evaluation, the examiner found no signs of 
a staggering gait or imbalance.  The examiner also specifically 
determined the Veteran did not meet the criteria for a diagnosis 
of peripheral vestibular disorder.  

DC 6205 provides ratings for Meniere's Syndrome (endolymphatic 
hydrops).  When manifested by hearing impairment with vertigo 
less than once a month, with or without tinnitus, it is rated as 
30-percent disabling.  Meniere's Syndrome manifesting hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus, is rated as 
60-percent disabling.  Whereas Meniere's Syndrome manifesting 
hearing impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus, is 
rated even higher as 100-percent disabling.  

A Note in DC 6205 provides that Meniere's Syndrome is to be rated 
either under these criteria or by separately rating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall rating.  
This Note also provides that a rating for hearing impairment, 
tinnitus, or vertigo is not to be combined with a rating under DC 
6205.  38 C.F.R. § 4.87.

Cerebellar gait is defined in pertinent part as a staggering 
gait, sometimes with a tendency to fall to one side.  Dorland's 
Illustrated Medical Dictionary 764, (31st ed. 2007).  Gait in 
general is defined as the manner or style of walking.  Id.  
A cerebellar gait is more than mere unsteadiness, or even 
staggering.  It is a very specific, and more severe, level of 
gait impairment.  The higher 60 and 100 percent ratings under DC 
6205 require hearing impairment with attacks of vertigo and 
cerebellar gait.  38 C.F.R. § 4.87, DC 6205 (2010) (emphasis 
added).  This is important to point out because, according to 
Melson v. Derwinski, 1 Vet. App. 334 (1991), use of the 
conjunctive "and" in a statutory provision means that all of the 
conditions listed in the provision must be met.  Conversely, 
according to Johnson v. Brown, 7 Vet. App. 95 (1994), only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned.

Here, the evidence of record does not show the higher level of 
severity contemplated by the phrase 'cerebellar gait' has been 
met.  To emphasize and reiterate, the July 2007 VA (QTC) examiner 
specifically determined the Veteran does not have a cerebellar or 
staggering gait.  Similarly, the February 2009 VA examiner 
objectively found no signs of a staggering gait or imbalance, 
despite the Veteran's complaints of frequent episodes of 
dizziness with occasional balance or gait problems.  

The higher 60 and 100 percent ratings under DC 6205 require 
hearing impairment with attacks of vertigo and cerebellar gait in 
the conjunctive.  Therefore, as this additional requirement of a 
cerebellar gait has not been objectively confirmed, there is no 
basis for assigning these higher ratings.  

The Veteran is certainly competent, even as a layman, to report 
on that as to which he has personal knowledge, such as frequent 
dizzy spells and difficulty walking afterwards.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  But as a layman, without the 
appropriate medical training and expertise, he is not competent 
to provide a probative (persuasive) opinion on a medical matter, 
especially the severity of his Meniere's Syndrome in terms of the 
applicable rating criteria.  Rather, this necessarily requires 
appropriate medical findings regarding the extent and nature of 
his disability, and in particular, whether he has a cerebellar 
gait according to the accepted medical definition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  So without 
competent and credible evidence of a cerebellar gait (his 
complaints of this were not objectively confirmed by the VA 
examiners), let alone occurring at least one to four times 
a month, he cannot possibly establish his entitlement to a higher 
initial rating beyond 30 percent under DC 6205.  



Moreover, where, as here, there is such a marked contrast between 
the objective clinical findings and his reported complaints of 
Meniere's disease attacks of two to three times weekly, the Board 
must determine which is more probative.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F3d. 1331, 
1336 (Fed. Cir. 2006); and Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  The Court also has distinguished 
competency of lay testimony versus credibility of lay testimony, 
which together determine the ultimate probative value of this 
evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Here, the Board finds that the objective medical findings against 
a cerebellar gait tend to undercut the Veteran's credibility of 
having this type of additional impairment since he describes a 
level of disability greater than is borne out by the results of 
his objective clinical examinations.  And what actually 
constitutes a cerebellar gait is ultimately a medical, not lay, 
determination.  See 38 C.F.R. § 3.159(a)(1) and (2).

As the Board determines above that a higher evaluation is not 
warranted based upon the rating criteria for DC 6205, the Board 
will now consider whether a higher overall evaluation may be 
achieved by evaluating the Veteran's symptoms separately.  A note 
at the end of DC 6205 instructs the rating authority to 
separately evaluate the individual symptoms of tinnitus, hearing 
impairment, and vertigo (the latter as a peripheral vestibular 
disorder) - if this method would result in a higher overall 
evaluation than rating the disability under DC 6205.  To be 
clear, the right ear hearing loss and tinnitus are already 
service connected as part and parcel of the Meniere's Syndrome.  
And the history of vertigo has been noted since service, often 
along with this disability, so appears to at least implicitly be 
associated with it as well.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (indicating that when it is not possible to 
separate the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which requires 
that reasonable doubt on any issue be resolved in the Veteran's 
favor, dictates that such signs and symptoms be attributed to the 
service-connected condition.)  Thus, the question is whether 
rating these components of the disability separately would result 
in a greater benefit to the Veteran.

It is important to note, however, that the pertinent regulation 
expressly precludes combining an evaluation for this hearing 
impairment, tinnitus, or vertigo with the evaluation for the 
underlying Meniere's Syndrome.  38 C.F.R. § 4.87, DC 6205.  To do 
so would overcompensate the Veteran for his loss of earning 
capacity.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, the 
question is not so much whether any symptom could be separately 
rated, that is, in addition to the collective rating for the 
Meniere's Syndrome, rather, whether rating each component of the 
disability separately results in a higher overall evaluation 
(meaning greater than 30 percent when combined under 38 C.F.R. 
§ 4.25).

The Board first considers the possibility of a separate 
evaluation for the vertigo.  Pursuant to a note included in the 
diagnostic criteria for Meniere's Syndrome, vertigo is evaluated 
under Diagnostic Code 6204 as a peripheral vestibular disorder.  
38 C.F.R. § 4.87, DC 6205 (2010).  Peripheral vestibular 
disorders manifesting occasional dizziness, in turn, are rated 
10-percent disabling.  Peripheral vestibular disorders 
manifesting dizziness and occasional staggering are rated 30-
percent disabling.  A Note to DC 6204 provides that objective 
findings supporting the diagnosis of vestibular disequilibrium 
are required before a compensable rating can be assigned under 
this code.  Significantly in this regard, though, the most recent 
VA examination in February 2009 specifically found the Veteran 
does not meet the diagnostic criteria for a peripheral vestibular 
disorder.  Thus, this necessarily precludes the possibility of 
assigning even the most minimal compensable (i.e., 10 percent) 
rating for his vertigo under DC 6204.  So, at most, he is 
entitled to a 0 percent rating for his vertigo if rated 
separately.  There is no 0 percent rating under DC 6204, but this 
rating is assigned when the requirements for a compensable rating 
are not met.  38 C.F.R. § 4.31.



Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  Dorland's Illustrated Medical Dictionary 
1714 (28th ed. 1994).  Because of its inherently subjective 
nature, even a layman such as the Veteran is considered competent 
to report these observable manifestations.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  See also Charles v. Principi, 16 
Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  But the highest possible rating for tinnitus is 
10 percent, irrespective of whether this sound is perceived in 
just one ear, both ears, or elsewhere in the head.  38 C.F.R. § 
4.87, DC 6260 (2010).  See also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

This leaves only the right ear hearing loss.  The assignment of 
disability ratings for hearing impairment are derived by a 
mechanical - meaning nondiscretionary, application of the Rating 
Schedule to the numeric designations based on the examination 
results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of hearing loss range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of hearing 
acuity, as measured by a controlled speech discrimination test 
(Maryland CNC) and the average hearing threshold, as measured by 
puretone audiometric tests at the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz.  The rating schedule establishes 11 
auditory acuity levels designated from Level I, for essentially 
normal hearing acuity, through level XI for profound deafness.  
38 C.F.R. § 4.85 (2010).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing and 
the vertical columns the ear having the poor hearing.  The 
percentage evaluation is located at the point where the rows and 
column intersect.  38 C.F.R. § 4.85(e).

During the entire period on appeal, from the effective date of 
service connection (from November 1, 2007) for this claim for a 
higher initial rating, the pertinent medical evidence for 
consideration is audiometric testing results from a VA audiology 
examination provided in July 2007.  The Veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
30
30
35
LEFT

25
25
25
25

So the pure tone threshold average from 1000 to 4000 hertz (Hz) 
was 31 decibels.  The Veteran had speech recognition ability of 
96 percent in his right ear.

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI to 
the Veteran's examination results yields a Roman numerical 
designation of I for the 
service-connected right ear hearing impairment (0 to 41 average 
pure tone threshold with between 92 and 100 percent speech 
discrimination).

The results of that VA examination also show the Veteran has some 
hearing loss in his left ear, as well.  See Hensley v. Brown, 5 
Vet. App. 155 (1993) (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., 
at 110-11 (1988), and indicating the threshold for normal hearing 
is from zero to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.).  But only the hearing 
loss in his right ear is service connected.  Indeed, he does not 
have sufficient hearing loss in his left ear to meet the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual disability by VA standards, and this is true 
even were the Board to assume for the sake of argument that the 
hearing loss in his left ear, like that in his right ear, is 
associated with the Meniere's Syndrome.  According to 38 C.F.R. 
§ 3.385, impaired hearing will only be considered a disability 
for VA compensation purposes when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 
decibels or greater; or when the auditory threshold for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.

Under 38 C.F.R. § 4.85(f), if, as here, impaired hearing is 
service connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-connected 
ear will be assigned a Roman Numeral designation of I, subject to 
the provisions of § 3.383 (essentially requiring the Veteran to 
be deaf in this other ear, which he clearly is not).  Therefore, 
for the purposes of applying 38 C.F.R. § 4.85(f) to Table VII, 
the Board designates his non-service-connected left ear to have 
only Level I hearing loss.  And by in turn entering this Level I 
designation for each ear into Table VII results in a 
noncompensable (0 percent) evaluation for the service-connected 
right ear hearing loss.

Also, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
Court noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  See 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 
4.10 (2010).  Addressing this, the February 2009 VA examiner 
concluded the Veteran's Meniere's disease causes significant 
effects of increased absenteeism on his occupational duties, 
though no effects on his daily activities.  But most importantly, 
as specifically concerns the right ear hearing loss, this 
examiner described the severity of this hearing loss as 
relatively mild, and there was no explicit or implicit indication 
of the hearing loss similarly having an impact on the Veteran's 
attendance at his job as a railroad signal supervisor.  Under 
Martinak, even if this examiner's description of the functional 
effects was defective, the Veteran bears the burden of 
demonstrating any resultant prejudice.  Id.  And he has not 
presented any evidence that either the July 2007 or February 2009 
VA examinations were defective or that there was any prejudice 
caused by any deficiency in the examinations.  Id.

Therefore, if the Veteran's component disabilities are evaluated 
separately, he would have a 0 percent rating for his vertigo, at 
most a 10 percent rating for his tinnitus, and a 0 percent rating 
for his right ear hearing loss.  These ratings combine to 10 
percent.  See 38 C.F.R. § 4.25 (2010).  So this 10 percent rating 
is less than the existing 30 percent collective rating he 
alternatively has under DC 6205 for Meniere's Syndrome.  Hence, 
there is no additional benefit to separately rating his component 
disabilities, indeed, to the contrary, less benefit.

Moreover, since the Veteran's Meniere's disease with right ear 
hearing loss and tinnitus (and vertigo) has never been more than 
30-percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  As the preponderance of the 
evidence is against this claim for a higher initial rating, the 
"benefit-of-the-doubt" rule is not applicable, and the Board must 
deny this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  As indicated, there was mention of the Veteran 
having to take as much as 10 days of leave from work over the 
course of 12 months (so an entire year) on account of his 
Meniere's disease.  But to warrant extra-schedular consideration, 
he must have a level of occupational impairment that is above and 
beyond that contemplated by his 30 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See, too, Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular Rating Schedule.  His evaluation and 
treatment has been primarily - if not exclusively, on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.  So extra-schedular consideration is unwarranted.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The Board's November 17, 2009 remand is vacated and this decision 
issued to replace it.

The claim for an initial rating higher than 30 percent for the 
Meniere's disease with right ear hearing loss and tinnitus is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


